OPINION — AG — ** "INSTITUTIONS OF HIGHER EDUCATION" — DEFINED ** THE TERM "INSTITUTIONS OF HIGHER EDUCATION" AS USED AND INTENDED IN ITS ORDINARY SENSE BY ARTICLE XIIIA, OKLAHOMA CONSTITUTION, MEANS "INSTITUTIONS OF COLLEGIATE OR MORE ADVANCED GRADE OFFERING EDUCATION BEYOND THE SECONDARY LEVEL, SUPPORTED WHOLLY OR IN PART BY DIRECT LEGISLATIVE APPROPRIATION" AND SUCH TERM IS 'NOT' SUBJECT TO LEGISLATIVE CONSTRUCTION OR INTERPRETATION. AREA VOCATIONAL AND TECHNICAL SCHOOLS OPERATED BY AREA SCHOOL DISTRICTS ARE NOT INTENDED TO OPERATE AS "INSTITUTIONS OF HIGHER EDUCATION SUPPORTED WHOLLY OR IN PART BY DIRECT LEGISLATIVE APPROPRIATION", WITHIN MEANING OF ARTICLE XIIIA OF THE OKLAHOMA CONSTITUTION.  AREA VOCATIONAL AND TECHNICAL SCHOOLS OF OKLAHOMA 'ARE' AUTHORIZED UNDER THE CONSTITUTION AND THE STATUTES OF THE STATE TO MEET THE REQUIREMENTS OF CLAUSES(2) AND (4) OF SUBSECTION OF 20 U.S.C.A. 1141, BUT WHETHER THE REMAINING REQUIREMENTS OF 20 U.S.C.A. 1141 ARE MET WOULD DEPEND UPON A SEPARATE FACTUAL DETERMINATION BY THE UNITED STATES COMMISSIONER OF EDUCATION, RELATING TO A PARTICULAR AREA VOCATIONAL AND TECHNICAL SCHOOL.  THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION HAS BEEN GRANTED AUTHORITY BY 70 O.S. 14-103 [70-14-103] 70 O.S. 14-108 [70-14-108] TO DETERMINE THE QUALITY OR CERTIFY AS TO THE STANDARDS OF EDUCATION OF VOCATIONAL AND TECHNICAL EDUCATION PROGRAMS OFFERED AT VOCATIONAL AND TECHNICAL SCHOOLS AND COLLEGES, OTHER THAN "INSTITUTIONS OF HIGHER EDUCATION SUPPORTED WHOLLY OR IN PART BY DIRECT LEGISLATIVE APPROPRIATION" WITHIN THE MEANING OF ARTICLE XIIIA OF THE OKLAHOMA CONSTITUTION. THE OKLAHOMA STATE REGENTS OF HIGHER  ** EDUCATION ARE 'NOT' AUTHORIZED BY ARTICLE XIIIA OF THE OKLAHOMA CONSTITUTION TO ACT AS THE COORDINATING BOARD OF CONTROL FOR ALL POST SECONDARY EDUCATION GENERALLY, WITHIN THE STATE OF OKLAHOMA, OR TO DO COMPREHENSIVE PLANNING FOR THE DEVELOPMENT OF ALL POST SECONDARY EDUCATION. (SCHOOLS LEGISLATURE, APPROPRIATION, BUDGET, RECOMMENDATIONS, JURISDICTION, AUTHORITY) CITE: ARTICLE XIIIA, ARTICLE X, SECTION 9(B), ARTICLE XIIIA, SECTION 2, 70 O.S. 2252 [70-2252] 20 O.S. 4423 [20-4423] (GERALD E. WEIS)